EXHIBIT 10.2 [form10-q.htm] 
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is entered into as of June 1, 2011,
by and between Thomas W. Bishop (the “Employee”) and URS Corporation, a Nevada
corporation (the “Company”).
 
Recitals
 
Whereas, the Company and the Employee entered into an Employment Agreement
effective as of January 30, 2004, as amended by that Amendment to Employment
Agreement effective as of August 1, 2008 (which agreement, as so amended, is
referred to below as the “Prior Agreement”); and
 
Whereas, the Company wishes to continue employing the Employee and the Employee
is willing to continue such employment pursuant to the terms and conditions of
this Agreement, which shall amend, restate and supersede the Prior Agreement.
 
Now, Therefore, the parties agree as follows:
 
1. Term of Employment.
 
(a) Basic Rule.  The Company agrees to continue to employ the Employee, and the
Employee agrees to remain in employment with the Company, from the date hereof
until the earlier of (i) the date on which the Employee’s employment terminates
pursuant to Subsection (b), (c), (d), (e) or (f) below or (ii) July 31, 2014 or
such later date as the Company and the Employee may mutually agree.
 
(b) Termination By Company Without Cause.  The Company may terminate the
Employee’s employment at any time without Cause (as defined below) and for any
reason or no reason whatsoever by giving the Employee thirty (30) days’ advance
notice in writing.
 
(c) Termination By Company For Cause.  The Company may terminate the Employee’s
employment at any time for Cause.  For all purposes under this Agreement,
“Cause” shall mean:
 
(i) A willful failure or omission of the Employee to substantially perform his
duties hereunder, other than as a result of the death or Disability (as defined
below) of the Employee;
 
(ii) A willful act by the Employee that constitutes gross misconduct or fraud;
 
(iii) The Employee’s conviction of, or plea of “guilty” or “no contest” to, a
felony, or any misdemeanor involving dishonesty; or
 

 
i

--------------------------------------------------------------------------------

 



(iv) The Employee’s disobedience of orders and directives of the Chief Executive
Officer (the “Chief Executive Officer”) of URS Corporation, a Delaware
corporation (“URS Delaware”), or his designee, or of the Board of Directors of
URS Delaware, or a duly appointed committee thereof (collectively, the “Board”);
or
 
(v) The Employee’s breach of any agreement with the Company.
 
(d) Resignation By Employee.  The Employee may terminate his employment by
giving the Company thirty (30) days’ advance notice in writing.
 
(e) Death of Employee.  The Employee’s employment shall terminate automatically
and immediately in the event of his death.
 
(f) Disability.  Subject to applicable law, the Company may terminate the
Employee’s employment due to Disability by giving the Employee thirty (30) days’
advance notice in writing.  For all purposes under this Agreement, “Disability”
shall mean that, as determined by the Company in its sole discretion, the
Employee, at the time the notice is given, has performed none of his duties
under this Agreement for a period of not less than one hundred eighty (180)
consecutive days as a result of his incapacity due to physical or mental
illness. In the event the Employee resumes the performance of substantially all
of his duties hereunder before termination of his active employment under this
Section 1(f) becomes effective, the notice of termination shall automatically be
deemed to have been revoked.
 
(g) Rights Upon Termination.  Except as expressly provided in Sections 6 and 7,
upon the termination of the Employee’s employment pursuant to this Section 1,
the Employee shall only be entitled to the compensation, benefits and
reimbursements described in Sections 3, 4 and 5 for the period preceding the
effective date of the termination, which shall include all accrued and unused
vacation.  The payments under this Agreement shall fully discharge all
responsibilities of the Company, URS Delaware and their respective parent,
subsidiary and affiliated corporations and related entities (collectively, “URS”
and, individually, a “URS Entity”) to the Employee.
 
(h) Employment By Affiliate.  The employment of the Employee shall not be
considered to have terminated for purposes of this Agreement if the Employee is
employed by any URS Entity.
 
(i) Termination of Agreement.  This Agreement shall terminate on the date when
all obligations of the parties hereunder have been satisfied.
 
2. Duties and Scope of Employment.
 
(a) Position.  The Company agrees to continue to employ the Employee in an
executive position as a Vice President for the term of his employment under this
Agreement.  The Employee shall continue to report to the Chief Executive Officer
or his designee, and shall continue to serve in such positions on behalf of URS
and perform such duties consistent with an executive position for URS as may be
required by the Chief Executive Officer or his designee.  It is anticipated that
the Employee’s duties will require him to travel frequently and
extensively.  The location of the Employee’s principal office shall be in the
San Francisco metropolitan area
 
 
ii

--------------------------------------------------------------------------------

 
 
or such other location as may be mutually agreed between the Company and the
Employee (the “Principal Office”). If the Principal Office is changed by the
Company, the Company shall reimburse reasonable relocation expenses of the
Employee in accordance with generally applicable policies of the Company.
 
(b) Obligations.  During the term of his employment under this Agreement, the
Employee shall devote his full business efforts and time to URS and shall not
render services to any other person or entity without the prior written consent
of the Chief Executive Officer or his designee.  The foregoing, however, shall
not preclude the Employee from (i) engaging in appropriate civic, charitable or
religious activities, (ii) devoting a reasonable amount of time to private
investments that do not interfere or conflict with his responsibilities to the
Company or (iii) serving on the boards of directors of other companies provided
that prior written approval for such service is obtained from the Chief
Executive Officer or his designee and that such service does not interfere or
conflict with his responsibilities to the Company.
 
(c) Resignation From Other Positions.  Immediately upon request by the Company,
before or after the termination of the employment of the Employee, he shall
resign from any and all positions he holds as director, officer, trustee,
nominee, agent for service of process, attorney-in-fact or similar position with
respect to any URS Entity, and shall execute, verify, acknowledge, swear to and
deliver any documents and instruments reasonably requested by the Company or
required to reflect such resignation.
 
3. Base Compensation and Target Bonus.
 
During the term of his employment under this Agreement, the Company agrees to
pay the Employee as compensation for his services a base salary at an annual
rate of Five Hundred Fifteen Thousand Dollars ($515,000), or at such higher rate
as the Company may determine from time to time. Such salary shall be payable in
accordance with the Company’s standard payroll procedures.  (The annual rate of
compensation specified in this Section 3, as increased by the Company from time
to time, is referred to in this Agreement as “Base Compensation.”)  In addition,
during the term of his employment under this Agreement, the Company agrees that
the Employee shall participate in the Company’s annual bonus plan with a target
bonus percentage of at least seventy-five percent (75%) of Base
Compensation.  (The annual target bonus percentage specified in this Section 3,
as increased by the Company from time to time, in its sole discretion, is
referred to in this Agreement as “Annual Target Bonus.”)
 
4. Employee Benefits, Stock Options, and Incentive Compensation, and Other
Compensation Plans and Programs.
 
During the term of his employment under this Agreement, the Employee shall be
eligible to participate in the employee benefit plans, stock option and other
equity-based incentive and compensation plans, and other executive incentive and
compensation programs maintained with respect to employees of the Company,
subject in each case to (i) the generally applicable terms and conditions of the
applicable plan or program and to the determinations of the Board or other
person administering such plan or program, (ii) determinations by URS, the Board
or any such person as to whether and to what extent the Employee shall so
participate or cease to participate,
 
 
iii

--------------------------------------------------------------------------------

 
 
as such determinations are indicated in writing and (iii) amendment,
modification or termination of any such plan or program in the sole and absolute
discretion of URS.
 
5. Business Expenses.
 
In accordance with the Company’s generally applicable policies, (i) during the
term of his employment under this Agreement, the Employee shall be authorized to
incur necessary and reasonable travel, entertainment and other business expenses
in connection with his duties hereunder, and (ii) the Company shall reimburse
the Employee for such expenses upon presentation of an itemized account and
appropriate supporting documentation.
 
6. Certain Terminations of Employment Following Change in Control.
 
(a) Definition.  For all purposes under this Agreement, “Change in Control”
shall mean that, after the date of this Agreement, any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended), through the acquisition or aggregation of securities, becomes the
beneficial owner, directly or indirectly, of securities of URS Delaware
representing more than fifty percent (50%) of the combined voting power of the
then outstanding securities ordinarily (and apart from rights accruing under
special circumstances) having the right to vote at elections of directors of URS
Delaware.
 
(b) Good Reason.  For all purposes under this Agreement, “Good Reason” shall
mean that the Employee has incurred a reduction in his Base Compensation or
Annual Target Bonus.
 
(c) Change in Control Payment and Severance Benefits.  If, during the term of
the Employee’s employment under this Agreement and within one year after the
occurrence of a Change in Control, either (i) the Employee voluntarily resigns
his employment for Good Reason or (ii) the Company terminates the Employee’s
employment for any reason other than Cause or Disability and (iii) such
termination of employment is a “separation from service” (as such term is
defined in Treasury Regulation Section 1.409A-1(h), without regard to any
alternative definition thereunder, a “Separation from Service”), then the
Employee shall be entitled to receive a severance payment from the Company (the
“Change in Control Payment”) and in addition shall be entitled to Severance
Benefits in accordance with Subsection 7(a)(ii).  No Change in Control Payment
shall be made in case of termination of employment of Employee by reason of
resignation of Employee other than for Good Reason, death of Employee, or any
other circumstance not specifically and expressly described in the immediately
preceding sentence.  The Change in Control Payment shall be in an amount
determined under Section 6(d) below and shall be made in a lump sum not more
than five (5) business days following the effective date of the Employee’s
release as described in Section 8 below; provided, however, that if the Employee
is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code of 1986, as amended (the “Code”) at the time of his
separation from service with the Company, the Change in Control Payment shall be
made in a lump sum on the date that is six (6) months and one (1) day following
the date of separation, provided that the Employee’s release has become
effective in accordance with its terms as described in Section 8.  The Change in
Control Payment shall be (i) reduced by an amount equal to the Annual Target
Bonus to the extent an annual bonus is due to the Employee under the Company’s
applicable annual bonus
 
 
iv

--------------------------------------------------------------------------------

 
 
plan at the time of the employment termination but has not yet been paid, (ii)
in lieu of any further accrual of benefits under Sections 4 and 6 with respect
to periods subsequent to the date of the employment termination and (iii) in
lieu of any entitlement to a Severance Payment (as defined in Subsection 7(a)(i)
below).  In addition, at the time of the employment termination, the Company
shall pay to the Employee all accrued and unpaid vacation.
 
(d) Amount of Change in Control Payment.  The amount of the Change in Control
Payment shall be equal to two hundred percent (200%) of the Employee’s Base
Compensation, as in effect on the date of the Change in Control.
 
(e) Incentive Programs.  If, during the term of the Employee’s employment under
this Agreement and within one year after the occurrence of a Change in Control,
either (i) the Employee voluntarily resigns his employment for Good Reason, or
(ii) the Company terminates the Employee’s employment for any reason other than
Cause or Disability, then as of the date of such termination, the Employee shall
become fully vested in all awards heretofore or hereafter granted to him under
all incentive compensation, deferred compensation, bonus, stock option, stock
appreciation rights, restricted stock, phantom stock or similar plans maintained
by URS, except if and to the extent specifically provided to the contrary under
the terms of any such plan or any specific grant or award made to the Employee
under any such plan.
 
(f) No Mitigation.  The Employee shall not be required to mitigate the amount of
any payment or benefit contemplated by this Section 6 (whether by seeking new
employment or in any other manner), nor shall any such payment or benefit be
reduced by earnings or benefits that the Employee may receive from any other
source.
 
7. Other Terminations of Employment.
 
(a) Severance Payment and Severance Benefits.  In the event that, during the
term of the Employee’s employment under this Agreement, either (i) the Company
terminates the Employee’s employment for any reason other than Cause or
Disability or (ii) the Employee voluntarily resigns his employment for Good
Reason within one (1) month of the occurrence of the event constituting Good
Reason and (iii) such termination of employment constitutes a Separation from
Service and (iv) Section 6 does not apply, then:
 
(i) The Company shall pay an amount (“Severance Payment”) in a lump sum equal to
one hundred percent (100%) of the Employee’s Base Compensation as in effect on
the date of employment termination.  The Severance Payment shall be paid not
more than five (5) business days following the effective date of the Employee’s
release as described in Section 8 below; provided, however, that if the Employee
is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code at the time of his separation from service with the Company, the Severance
Payment shall be made in a lump sum on the date that is six (6) months and one
(1) day following the date of separation, provided that the Employee’s release
has become effective in accordance with its terms as described in Section 8.  In
addition, at the time of the employment termination, the Company shall pay to
the Employee all accrued and unpaid vacation.
 

 
v

--------------------------------------------------------------------------------

 


(ii) For the period of one (1) year following such termination, the Company
shall (X) pay or reimburse the Employee for dental, health and vision insurance
premiums required to be paid by the Employee for such one (1) year period to
obtain continuation coverage for the Employee under the Comprehensive Omnibus
Reconciliation Act of 1985, as amended (“COBRA”) within the meaning of Section
4980B(f)(2) of the Code, provided the Employee elects such continuation coverage
and (Y) cause group long-term disability insurance coverage and basic term life
insurance coverage then provided to the Employee by the Company, if any, to be
continued for such one (1) year period following any such termination (or, if
such coverage cannot be continued or can only be continued at a cost to the
Company greater than the Company would have incurred absent such termination,
then, at the Company’s election, the Company may either provide such long-term
disability or term life insurance as may be available at no greater cost than
one hundred fifty percent (150%) of what the Company would have incurred absent
such termination or pay to the Employee one hundred fifty percent (150%) of the
amount of premiums the Company would have incurred to continue such coverage
absent such termination) (payments and benefits under this Subsection 7(a)(ii),
collectively “Severance Benefits”).  If the Company elects to pay the Employee
one hundred fifty percent (150%) of the amount of premiums the Company would
have incurred to continue long-term disability or term life insurance, such
payments shall be subject to the same restrictions with respect to timing of
such payments that are applicable to Severance Payments set forth in Subsection
7(a)(i) in addition to the restrictions applicable to Severance Benefits set
forth under this Subsection 7(a)(ii).  The amount of any in-kind benefits
provided under this Section 7(a)(ii) with respect to life and disability
insurance coverage (or expenses eligible for reimbursement, if applicable)
during a calendar year may not affect the in-kind benefits to be provided (or
expenses eligible for reimbursement, if applicable), in any other calendar
year.  Notwithstanding any of the foregoing to the contrary, if the Employee
selects COBRA continuation coverage under clause (X) above and the Company
determines, in its sole discretion, that it cannot provide the COBRA premium
payment benefits without potentially violating applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), the Company
shall in lieu thereof provide to the Employee for the applicable period that the
Company would otherwise have provided the COBRA premium payment benefits, a
taxable monthly amount to continue the Employee’s health, dental and vision
coverage in effect on the date of Separation from Service (which amount shall be
based on the premium for the first month of COBRA coverage), which payments
shall be made regardless of whether the Employee elects COBRA continuation
coverage.  Any and all payments due to the Employee under this Section 7(a)(ii)
with respect to life and disability insurance premiums with respect to a given
calendar year shall be payable no later than December 31 of the succeeding
calendar year.
 
(b) Termination of Severance Benefits.  All Severance Benefits shall be
discontinued completely as of the date when the Employee returns to employment
or self-employment, whether full- or part-time, with an entity that offers any
group health insurance coverage to its employees or independent contractors,
regardless of whether such coverage is equivalent to the insurance coverage
contemplated by the Severance Benefits.
 
(c) No Mitigation.  The Employee shall not be required to mitigate the amount of
any payment or benefit contemplated by this Section 7, nor shall any such
payment or benefit be reduced by earnings or benefits that the Employee may
receive from any other source.

 
vi

--------------------------------------------------------------------------------

 


8. Change in Control Payment, Severance Payment and Severance Benefits
Conditioned Upon Execution of Effective Release of Claims.
 
Notwithstanding any of the foregoing to the contrary, in no event shall the
Company be required to make any payment or provide any benefit pursuant to
Section 6 or 7 above (except for payments of accrued and unpaid vacation) unless
and until the Employee executes and delivers to the Company a General Release in
the form of Exhibit A, and such release becomes effective in accordance with its
terms no later than ninety (90) days following the termination of employment
date; provided, however, that pending such execution and delivery of such a
release by the Employee, the Company will advance for the account of the
Employee premiums required to be paid during the period during which the
effectiveness of the release is pending if necessary to avoid lapse with respect
to the Employee within such period of a group dental, health or disability
policy to which Severance Benefits provided under Subsection 7(a)(ii) relate,
which advance shall be repaid by the Employee upon expiration of (i) the period
during which the Employee is permitted to consider whether to execute the
release (if the Employee does not execute the release) or (ii) the period during
which the effectiveness of the release is pending (if the Employee executes the
release but does not allow it to become effective in accordance with its
terms).  Notwithstanding any provision of this Agreement to the contrary, in no
event shall the timing of the Employee’s execution of the release, directly or
indirectly, result in the Employee designating the calendar year of any payment,
and if a payment that is subject to execution of the release could be made in
more than one taxable year, payment shall be made in the later taxable year.
 
9. Parachute Payments.
 
If any payments, distributions or other benefits by or from URS to or for the
benefit of the Employee (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise) would (a) constitute a
“parachute payment” within the meaning of Section 280G of the Code
(collectively, the “Payment”) and (b) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties
payable with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then such Payment shall be reduced to the Reduced Amount.  The “Reduced
Amount” shall be either (i) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax or (ii) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in the Employee’s receipt, on an after-tax basis, of the
greater economic benefit notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax.  If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the manner that results in the greatest
economic benefit for the Employee.  If more than one method of reduction will
result in the same economic benefit, the items so reduced will be reduced pro
rata. Within any category of payments and benefits (such as cash payments,
accelerated vesting of equity awards other than stock options, accelerated
vesting of stock options, and other benefits paid to the Employee), a reduction
shall occur first with respect to amounts that are not “deferred compensation”
within the meaning of Section 409A and then with respect to amounts that are
“deferred compensation”.

 
vii

--------------------------------------------------------------------------------

 


In the event it is subsequently determined by the Internal Revenue Service that
some portion of the Reduced Amount as determined pursuant to clause (i) in the
preceding paragraph is subject to the Excise Tax, the Employee agrees to
promptly return to URS a sufficient amount of the Payment so that no portion of
the Reduced Amount is subject to the Excise Tax.  For the avoidance of doubt, if
the Reduced Amount is determined pursuant to clause (ii) in the preceding
paragraph, the Employee will have no obligation to return any portion of the
Payment pursuant to the preceding sentence.


Unless the Employee and URS agree on an alternative accounting firm or law firm,
all calculations required by this Section 9 shall be performed by the
independent auditors retained by URS Delaware most recently prior to the change
in control transaction (the “Auditors”), based on information supplied by URS
and the Employee.  If the Auditors are serving as accountant or auditor for the
individual, entity or group effecting the change in control transaction, URS
shall appoint a nationally recognized accounting or law firm to make the
determinations required hereunder.  URS shall bear all expenses with respect to
the determinations by such accounting or law firm required to be made hereunder
and shall be entitled to rely upon such determinations, which shall be final and
binding on URS and the Employee.
 
10. Nondisclosure.
 
During the term of this Agreement and thereafter (notwithstanding the
termination of this Agreement or the Employee’s employment hereunder), the
Employee shall not, without the prior written consent of the Chief Executive
Officer or his designee or the Board, disclose or use for any purpose (except in
the course of his employment under this Agreement and in furtherance of the
business of URS) confidential information or proprietary data of URS, except as
required by applicable law or legal process, in which case promptly and before
disclosure the Employee shall give notice to the Company of any such requirement
or process; provided, however, that confidential information shall not include
any information available from another source on a nonconfidential basis, known
generally to the public, or ascertainable from public or published information
(other than as a result of unauthorized disclosure by the Employee) or any
information of a type not otherwise considered confidential by persons engaged
in the same business as, or a business similar to, that conducted by URS.  The
Employee agrees to deliver to the Company at the termination of his employment,
or at any other time the Company may request, all memoranda, notes, plans,
records, reports and other documents or electronic information (and copies
thereof) relating to the business of URS, which he may then possess or have
under his control.  Nothing in this Section 10 or elsewhere in this Agreement
shall be deemed to waive, or to permit or authorize the Employee to take any
action which waives or could have the consequence of waiving, the
attorney-client privilege, the work product doctrine or any other privilege or
doctrine with respect to any information in the possession of the Employee or
any communication between the Employee and URS or any of its directors,
officers, employees, agents or other representatives.
 
11. Miscellaneous Provisions.
 
(a) Successors.  Subject to Section 11(j) below and provided that the Employee
may not delegate his duties hereunder without the consent of the Board, this
Agreement and all rights
 
 
viii

--------------------------------------------------------------------------------

 
 
hereunder shall inure to the benefit of, and be enforceable by, the parties’
successors, assigns, personal or legal representatives, executors,
administrators, heirs, distributees, devisees and legatees.
 
(b) Notice.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered, when mailed by U.S. registered mail (return receipt requested and
postage prepaid), or when telecopied.  In the case of the Employee, mailed
notices shall be addressed to him at the home address which he most recently
communicated to the Company in writing for income tax withholding purposes or by
notice given pursuant to this Section 11(b).  In the case of the Company, mailed
notices shall be addressed to the corporate headquarters of URS Delaware as
reflected in its most recent Report on Form 10-Q or Form 10-K filed with the
U.S. Securities and Exchange Commission, directed to the attention of its
Secretary. Telecopied notices shall be sent to such telephone number as the
Company and the Employee may specify for this purpose.
 
(c) Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
 
(d) Whole Agreement.  No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. Effective as of the date hereof, this
Agreement amends, restates and supersedes the Prior Agreement and any other
prior employment agreements and severance agreements between the parties, any
other URS Entity, and their respective predecessors.
 
(e) Withholding.  All payments made under this Agreement shall be subject to
reduction to reflect taxes and other payroll deductions required to be withheld
by law.  The Employee hereby declares under penalty of perjury that the Social
Security Number he has provided to the Company is true and accurate.  To the
extent permitted by applicable law, the Company shall also be entitled to
withhold from or offset against any payments under this Agreement any amounts
owed by the Employee (whether or not liquidated) to the Company or any other URS
Entity.
 
(f) Certain Reductions and Offsets.  Notwithstanding any other provision of this
Agreement to the contrary, any payments or benefits under this Agreement shall
be reduced by any severance payments and benefits payable by URS to the Employee
under any policy, plan, program or arrangement, including, without limitation,
any contract between the Employee and URS.
 
(g) Choice of Law.  The validity, interpretation, construction and performance
of this Agreement shall be governed by the internal laws of the State of
California, without regard to where the Employee has his residence or Principal
Office or where he performs his duties hereunder.

 
ix

--------------------------------------------------------------------------------

 


(h) Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
 
(i) Arbitration.  Except for any court action solely seeking injunctive relief
to prevent irreparable harm or as otherwise provided in Section 9, any
controversy or claim arising out of or relating to this Agreement, or the breach
thereof, or the Employee’s employment with the Company or the terms and
conditions or termination thereof, or any action or omission of any kind
whatsoever in the course of or connected in any way with any relations between
URS and the Employee, including without limitation all claims encompassed within
the scope of the form of General Release attached to this Agreement as Exhibit
A, shall be finally settled by binding arbitration in accordance with the then
current Employment Arbitration Rules of the American Arbitration Association,
and judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.  The arbitration shall be administered by the San
Francisco, California regional office of such Association and shall be conducted
at the San Francisco, California offices of such Association or at such other
location in San Francisco, California as such Association may designate.  All
fees and expenses of the arbitrator and such Association shall be paid by the
Company.  The Company and the Employee shall each have the right to legal
representation in any arbitration proceeding, at their own expense.  The Company
and the Employee acknowledge and agree that any and all rights they may have to
resolve their claims by a jury trial are hereby expressly waived.  In the
arbitration, the parties are entitled to discovery sufficient to arbitrate their
disputes, as determined by the arbitrator. The arbitration shall be governed by
the substantive laws of the state of California as applied to contracts entered
into and to be performed in California. The arbitrator shall have the discretion
to award monetary and other damages, or to award no damages, and to fashion any
other relief that would otherwise be available in court. The arbitrator is also
authorized to determine if an issue is subject to this arbitration
provision.  The arbitrator will issue a written arbitration decision that states
any award and reveals the essential findings and conclusions on which the award
is based. Notwithstanding the above, this arbitration provision shall not
prohibit: (i) administrative agency claims by Employee for workers’ compensation
benefits, unemployment insurance benefits or unpaid wages; (ii) claims for
benefits under a Company plan or charter document brought pursuant to a binding
arbitration procedure specifically set forth in such plan or charter document;
or (iii) actions to compel arbitration or to enforce or vacate an arbitration
award.  Moreover, nothing in this arbitration provision is intended to, or shall
be construed as prohibiting Employee from filing an administrative charge with
the federal Equal Employment Opportunity Commission, the National Labor
Relations Board, or any state fair employment practices agency, or from
participating in any related administrative agency investigation, except that
Employee acknowledges and agrees that Employee shall not recover any monetary
benefits in connection with any such claim, charge or proceeding with regard to
any released claims.
 
(j) No Assignment.  The rights of any person to payments or benefits under this
Agreement shall not be made subject to option or assignment, either by voluntary
or involuntary assignment or by operation of law, including (without limitation)
bankruptcy, garnishment, attachment or other creditor’s process, and any action
in violation of this Section 11(j) shall be void.
 

 
x

--------------------------------------------------------------------------------

 

In Witness Whereof, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
 

By:            
Thomas W. Bishop
                                     
URS CORPORATION,
       
a Nevada corporation
                            By:           Name:           Title:                
   

 


 
 
 

 
xi

--------------------------------------------------------------------------------

 

EXHIBIT A
 
GENERAL RELEASE
 
(INDIVIDUAL TERMINATION)
 
This General Release (“Release”) is executed and delivered by Thomas W. Bishop
(“Employee”) to and for the benefit of URS Corporation, a Delaware corporation,
and any parent, subsidiary or affiliated corporation or related entity of URS
Corporation (collectively, “Company”).
 
In consideration of certain payments and benefits which Employee will receive
following termination of employment pursuant to the terms of the Employment
Agreement entered into as May [___], 2011, between Employee and Company (the
“Agreement”), the sufficiency of which Employee hereby acknowledges, Employee
hereby agrees not to sue and fully, finally, completely and generally releases,
absolves and discharges Company, its predecessors, successors, subsidiaries,
parents, related companies and business concerns, affiliates, partners,
trustees, directors, officers, agents, attorneys, servants, representatives and
employees, past and present, and each of them (hereinafter collectively referred
to as “Releasees”) from any and all claims, demands, liens, agreements,
contracts, covenants, actions, suits, causes of action, grievances,
arbitrations, unfair labor practice charges, wages, vacation payments, severance
payments, obligations, commissions, overtime payments, workers compensation
claims, debts, profit sharing or bonus claims, expenses, damages, judgments,
orders and/or liabilities of whatever kind or nature in law, equity or
otherwise, whether known or unknown to Employee which Employee now owns or holds
or has at any time owned or held as against Releasees, or any of them through
the date Employee executes this Release (“Claims”), including specifically but
not exclusively and without limiting the generality of the foregoing, any and
all Claims arising out of or in any way connected to Employee’s employment with
or separation of employment from Company including any Claims based on contract,
tort, wrongful discharge, fraud, breach of fiduciary duty, attorneys’ fees and
costs, discrimination in employment, any and all acts or omissions in
contravention of any federal or state laws or statutes (including, but not
limited to, federal or state securities laws, any deceptive trade practices act
or any similar act in any other state and the Racketeer Influenced and Corrupt
Organizations Act), and any right to recovery based on state or federal age,
sex, pregnancy, race, color, national origin, marital status, religion, veteran
status, disability, sexual orientation, medical condition, union affiliation or
other anti-discrimination laws, including, without limitation, Title VII, the
Age Discrimination in Employment Act (“ADEA”), the Americans with Disabilities
Act, the National Labor Relations Act, the California Fair Employment and
Housing Act, and any similar act in effect in any jurisdiction applicable to
Employee or Company, all as amended, whether such claim be based upon an action
filed by Employee or by a governmental agency.
 
During the time Employee is entitled to any Change in Control Payment, Severance
Payment or Severance Benefits, as defined and provided in Sections 6 and 7 of
the Agreement, Employee agrees (i) to assist, as reasonably requested by
Company, in the transition of Employee’s responsibilities and (ii) not to
solicit any employee of Company to terminate or cease employment with
Company.  Without superseding any other agreements, including the Agreement, and
obligations Employee has with respect thereto, (i) Employee agrees not to
divulge any information that might be of a confidential or proprietary nature
relative to
 
 
xii

--------------------------------------------------------------------------------

 
 
Company, and (ii) Employee agrees to keep confidential all information contained
in this Release (except to the extent (A) Company consents in writing to
disclosure, (B) Employee is required by process of law to make such disclosure
and Employee promptly notifies Company of receipt by Employee of such process,
or (C) such information previously shall have become publicly available other
than by breach hereof on the part of Employee).
 
Employee acknowledges and agrees that neither anything in this Release nor the
offer, execution, delivery, or acceptance thereof shall be construed as an
admission by Company of any kind, and this Release shall not be admissible as
evidence in any proceeding except to enforce this Release. It is the intention
of Employee in executing this instrument that it shall be effective as a bar to
each and every claim, demand, grievance and cause of action hereinabove
specified. In furtherance of this intention, Employee hereby expressly consents
that this Release shall be given full force and effect according to each and all
of its express terms and provisions, including those relating to unknown and
unsuspected claims, demands, grievances and causes of action, if any, as well as
those relating to any other claims, demands, grievances and causes of action
hereinabove specified, and elects to assume all risks for claims, demands,
grievances and causes of action that now exist in Employee’s favor, known or
unknown, that are released under this Release.
 
Employee acknowledges Employee may hereafter discover facts different from, or
in addition to, those Employee now knows or believes to be true with respect to
the claims, demands, liens, agreements, contracts, covenants, actions, suits,
causes of action, wages, obligations, debts, expenses, damages, judgments,
orders and liabilities herein released, and agrees the release herein shall be
and remain in effect in all respects as a complete and general release as to all
matters released herein, notwithstanding any such different or additional facts.
If any provision of this Release or application thereof is held invalid, the
invalidity shall not affect other provisions or applications of the Release
which can be given effect without the invalid provision or application.  To this
end, the provisions of this Release are severable.
 
Employee represents and warrants that Employee has not heretofore assigned or
transferred or purported to assign or transfer to any person, firm or
corporation any claim, demand, right, damage, liability, debt, account, action,
cause of action, or any other matter herein released.  Employee represents that
he is not aware of any claims other than the claims that are released by this
instrument. Employee acknowledges that he is familiar with the provisions of
California Civil Code Section 1542, which states as follows:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
 
Employee, being aware of such Code section, agrees to waive any rights he may
have thereunder, as well as under any other statute or common law principle of
similar effect.
 
NOTICE TO EMPLOYEE
 
The law requires that Employee be advised and Company hereby advises Employee in
writing to consult with an attorney and discuss this Release before executing
it.  Employee
 
 
xiii

--------------------------------------------------------------------------------

 
 
acknowledges Company has provided to Employee at least twenty-one (21) calendar
days (forty-five (45) calendar days, in the case of a group termination) within
which to review and consider this Release before signing it.
 
Should Employee decide not to use the full twenty-one (21) or forty-five (45)
days, as applicable, then Employee knowingly and voluntarily waives any claims
that Employee was not in fact given that period of time or did not use the
entire twenty-one (21) or forty-five (45) days to consult an attorney and/or
consider this Release.  Employee acknowledges that Employee may revoke this
Release for up to seven (7) calendar days following Employee’s execution of this
Release and that it shall not become effective or enforceable until such
revocation period has expired. Employee further acknowledges and agrees that
such revocation must be in writing and delivered to Company in accordance with
Section 11(b) of the Agreement and must be received by Company as so addressed
not later than midnight on the seventh (7th) day following Employee’s execution
of this Release.  If Employee so revokes this Release, the Release shall  not be
effective or enforceable and Employee will not receive the monies and benefits
described above. If Employee does not revoke this Release in the time frame
specified above, the Release shall become effective at 12:00:01 A.M. on the
eighth (8th) day after it is signed by Employee.
 
Employee acknowledges that as part of this Release Employee is knowingly and
voluntarily waiving and releasing any rights Employee may have under the ADEA
(the “ADEA Waiver”). Employee also acknowledges that the consideration given for
the ADEA Waiver is in addition to anything of value to which Employee was
already entitled. Employee further acknowledges that Employee has been advised
by this writing, as required by the ADEA, that Employee’s ADEA Waiver does not
apply to any rights or claims that arise after the date Employee executes this
Release.
 
In the case of a group termination, the law requires that Employee be provided a
detailed list of the job titles and ages of all employees who were terminated in
the group termination and the ages of all employees of the Company in the same
job classification or organizational unit who were not terminated.
 
Employee acknowledges that Employee has been provided with this information.
 
PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A GENERAL RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.
 
I have read and understood the foregoing General Release, have been advised to
and have had the opportunity to discuss it with anyone I desire, including an
attorney of my own choice, and I accept and agree to its terms, acknowledge
receipt of a copy of the same and the sufficiency of the monies and benefits
described above, and hereby execute this Release voluntarily and with full
understanding of its consequences.
 
Dated:    __________________________________________________________________                                                                                                       
THOMAS W. BISHOP
 
 
xiv

--------------------------------------------------------------------------------

 